     Case 2:19-cv-07073-DDP Document 21 Filed 07/10/20 Page 1 of 3 Page ID #:101




 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4   BRENDAN T. MOCKLER (CBN 302083)
     Assistant United States Attorney
 5   Chief, Financial Litigation Section
     ROBERT I. LESTER (CBN 116429)
 6   Assistant United States Attorney
 7         Federal Building, Suite 7516AA
           300 North Los Angeles Street
 8         Los Angeles, CA 90012
           Telephone: (213) 894-2464
 9         Facsimile: (213) 894-7819
10         Email: Robert.Lester@usdoj.gov

11   Attorneys for Plaintiff
     United States of America
12
                            UNITED STATES DISTRICT COURT
13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14   UNITED STATES OF AMERICA,              No. CV 19-7073-DDP
15                      Plaintiff,             [CR 11-0415-DDP]
16                v.
                                            UNOPPOSED
17   LENNY KYLE DYKSTRA,                    EX PARTE APPLICATION OF
18                                          UNITED STATES FOR ORDER
                        Defendant.          EXTENDING TIME FOR
19                                          BRIEFING RE WRIT OF
                                            CONTINUING GARNISHMENT;
20
                                            MEMORANDUM OF POINTS AND
21                                          AUTHORITIES;
22
                                            DECLARATION;
23
                                            [Proposed] ORDER.
24
25                                            [Pension Committee of the Major
                                              League Baseball Players Pension
26                                            Plan]
27                                          [28 U.S.C. § 3205(c)(7)]
28
     Case 2:19-cv-07073-DDP Document 21 Filed 07/10/20 Page 2 of 3 Page ID #:102




 1   UNOPPOSED EX PARTE APPLICATION OF UNITED STATES FOR ORDER
 2   EXTENDING TIME FOR BRIEFING RE WRIT OF CONTINUING
 3   GARNISHMENT
 4         The United States respectfully requests that the Court extend the deadlines (1) for
 5   interested party (Defendant’s former wife, Terri Dykstra), and for garnishee Pension
 6   Committee of the Major League Baseball Players Pension Plan (“Garnishee”) to file
 7   briefs, if any, in response to the Writ of Continuing Garnishment, from July 10, 2020 to
 8   August10, 2020; and (2) for the United States to file a reply, if any, from July 31, 2020
 9   to August 31, 2020.
10         Counsel for Ms. Dykstra and for Garnishee both consent to this Application for
11   extension of time. Declaration of Robert I. Lester, ¶ 2.
12         The reasons for this Unopposed Ex Parte Application are set forth in the Lester
13   Declaration, ¶ 3.
14         This Unopposed Ex Parte Application is based on the Ex Parte Application, the
15   Memorandum of Points and Authorities and Declaration thereto, and on the records in
16   this case.
17   DATED: July 10, 2020.                        Respectfully submitted,
18                                                NICOLA T. HANNA
19                                                United States Attorney
                                                  DAVID M. HARRIS
20                                                Assistant United States Attorney
                                                  Chief, Civil Division
21                                                BRENDAN T. MOCKLER
                                                  Assistant United States Attorney
22                                                Chief, Financial Litigation Section
23
                                                    /s/ Robert I. Lester
24                                                ROBERT I. LESTER
                                                  Assistant United States Attorney
25
26                                                Attorneys for Plaintiff
                                                  United States of America
27
28
                                                  2
     Case 2:19-cv-07073-DDP Document 21 Filed 07/10/20 Page 3 of 3 Page ID #:103




 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2         The reasons for the United States’s Unopposed Ex Parte Application are set forth
 3   in the attached Lester Declaration, ¶ 3.
 4   DATED: July 10, 2020.                      Respectfully submitted,
 5                                              NICOLA T. HANNA
 6                                              United States Attorney
                                                DAVID M. HARRIS
 7                                              Assistant United States Attorney
                                                Chief, Civil Division
 8                                              BRENDAN T. MOCKLER
                                                Assistant United States Attorney
 9                                              Chief, Financial Litigation Section
10
                                                  /s/ Robert I. Lester
11                                              ROBERT I. LESTER
                                                Assistant United States Attorney
12
13                                              Attorneys for Plaintiff
                                                United States of America
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
